                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:17-cv-00108-MR

ARTHUR LEE GIVENS BEY, IV,       )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
ROBERT HAMILTON,                 )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court sua sponte on the Court’s review of

the docket in this matter.

      On September 21, 2020, the parties were ordered to notify the Court

within ten (10) days of that Order whether they consent for this Court to hold

a judicial settlement conference pursuant to Local Civil Rule 16.3(d) in an

effort to settle this matter without a trial.    Defendant Hamilton timely

responded that he is, in fact, willing to consent to such a conference. [Doc.

54]. Plaintiff, however, has failed to timely respond to the Court’s Order

indicating whether he so consents.

      As such, the Court orders that this matter will proceed to trial as set

during the first mixed term on or after November 9, 2020 in accordance with

the previous Order of this Court. [See Doc. 50].



        Case 5:17-cv-00108-MR Document 56 Filed 10/08/20 Page 1 of 2
                                  ORDER

      IT IS THEREFORE ORDERED that this matter will proceed to trial as

set during the first mixed term on or after November 9, 2020 in accordance

with the previous Order of this Court.

      IT IS SO ORDERED.
                                   Signed: October 7, 2020




                                         2

        Case 5:17-cv-00108-MR Document 56 Filed 10/08/20 Page 2 of 2
